FILED
                            NOT FOR PUBLICATION                               OCT 29 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


AJESHNI LATA SINGH,                              No. 08-71289

              Petitioner,                        Agency No. A095-398-289

       v.
                                                 MEMORANDUM*
ERIC C. HOLDER, JR., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 19, 2012**
                              San Francisco, California

Before: FISHER, TALLMAN and CALLAHAN, Circuit Judges.

      Ajeshni Lata Singh petitions for review of the decision of the Board of

Immigration Appeals (BIA) denying her motion to reopen. Because the motion to

reopen was untimely and the BIA did not abuse its discretion in concluding that

Singh was not entitled to equitable tolling, we deny the petition.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Singh does not warrant equitable tolling because she was not diligent in

discovering or addressing the alleged ineffective assistance of her former counsel.

She was notified twice that her lawyer had been suspended from practicing law

before the BIA, but she elected to continue relying on him. See Singh v. Holder,

658 F.3d 879, 884 (9th Cir. 2011) (due diligence required); Singh v. Gonzales, 491

F.3d 1090, 1093 (9th Cir. 2007) (holding where an alien has reason to be

suspicious of the quality of her counsel’s representation and does not investigate,

she has not acted with due diligence).

      Even if Singh’s motion to reopen were timely, she failed to show that she

had been prejudiced by her attorney’s alleged ineffective assistance of counsel.

Accordingly, her motion to reopen is denied.

      PETITION FOR REVIEW DENIED.




                                          2